EXHIBIT SECOND AMENDMENT TO MASTER LEASE AGREEMENT THIS SECOND AMENDMENT TO MASTER LEASE AGREEMENT (“Second Amendment”) is entered into as of April 8, 2008 between HCP SSF, LLC (formerly known as SLOUGH SSF, LLC), a Delaware limited liability company (“Landlord”), and GENENTECH, INC., a Delaware corporation (“Tenant”), with reference to the following facts: A.Landlord and Tenant are parties to a Master Lease Agreement dated as of November1, 2004 (the "Master Lease Agreement"), as amended by a First Amendment dated as of October 2, 2006 (the "First Amendment") (collectively, the “Agreement”) which provides for, among other things, the construction of eight office and/or research and development buildings at the Britannia East Grand Business Park (the “Center”), a stand-alone child care center in the northwestern corner of the Center (the “Child
